Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The response after non-final filed December 15, 2020 is acknowledged.  Claims 2, 18-28 and 32-94 were canceled and claims 1 and 7-9 were amended.  Claims 1, 3-17 and 29-31 are pending in the instant application.  The Examiner placed a telephone call on March 19, 2021 to discuss amendment of the claims to place the application in condition for allowance.  It was agreed that claims 11, 13, 15, 17 and 29-31 would be canceled (see attached interview summary).
Claims 1, 3-10, 12, 14 and 16 are allowed.

Election/Restrictions
Claims 29-31, claims drawn to a non-elected invention, are hereby canceled via Examiner’s amendment.
The species election requirement as set forth in the Office action mailed on September 15, 2020, is hereby withdrawn.  

Examiner’s Comments

The objection to claim 8 is withdrawn in view of amendment of the claims filed December 15, 2020.

The objection to the specification/drawings due to sequence compliance objects is withdrawn in view of amendment of the specification filed December 15, 2020.

The rejection of claims 1-2, 7 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims filed December 15, 2020.

The rejection of claim(s) 1-4, 7-8, 10, 12, 14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Dutton (US20120065133 A1) is withdrawn in view of amendment of the claims filed December 15, 2020.

The rejection of claims 1-4, 7-8, 10, 12, 14 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8846619 B2 is withdrawn in view of amendment of the claims filed December 15, 2020.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Alyssa Pugh on March 23, 2021.
The Application has been amended as follows:

Claims 11, 13, 15, 17, 19 and 29-31 are hereby canceled. 


Claims 1, 3-10, 12, 14, 16 are allowed as filed in the amendment on December 15, 2020.

Reasons for Allowance
Claims 1, 3-10, 12, 14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows: Dutton (US 20120065133 A1, cited previously).
EIWKQHEDALQKFEDALNQFEELKQL (see SEQ ID NO:22) falls within “generic sequence A”.  Dutton teaches wherein the loop comprises the sequence GGSG two time (see claim 3, SEQ ID Nos:3-4).  Dutton is silent to a peptide comprising Generic sequence B, generic sequence C and Generic sequence D alone or in combination with Generic sequence A.  There is nothing in Dutton or any other prior art that teaches a polypeptide comprising all of Generic Sequence A, Generic Sequence B, Generic Sequence C and Generic Sequence D.  There is no motivation in Dutton or in any other prior art to make a peptide comprising Generic Sequence A, Generic Sequence B, Generic Sequence C and Generic Sequence D that are connected via a linker that forms a LOOP.

Conclusion
Claims 1, 3-10, 12, 14 and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654